961 F.2d 1577
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles FRALEY, Petitioner-Appellant,v.Terry L. MORRIS, Respondent-Appellee.
No. 91-3405.
United States Court of Appeals, Sixth Circuit.
May 11, 1992.

1
Before KENNEDY and SUHRHEINRICH, Circuit Judges, and BERTELSMAN, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Charles Fraley appeals the district court's judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   The petition was dismissed for the failure to exhaust state claims of ineffective assistance of appellate counsel.   See Rose v. Lundy, 455 U.S. 509, 522 (1982).


4
Upon review, we conclude that the claims of ineffective assistance of appellate counsel were properly exhausted.   See State v. Murnahan, 63 Ohio St.3d 60, 66, 584 N.E.2d 1204, 1209 (1992).


5
Accordingly, the district court's judgment is vacated and the matter is remanded to the district court for further consideration of Fraley's claims.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, Chief District Judge for the Eastern District of Kentucky, sitting by designation